Exhibit 10.22
STOCK OPTION AGREEMENT
     THIS AGREEMENT, executed by the parties on the dates indicated on the
signature page, is by and between Superior Energy Services, Inc. (“Superior”),
and _______________ (“Optionee”).
     WHEREAS Optionee is a key employee of Superior or one of its subsidiaries
(collectively, the “Company”) and Superior considers it desirable and in its
best interest that Optionee be given an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by possessing an option to purchase shares of the common stock of
Superior, $.001 par value per share (the “Common Stock”), in accordance with the
Superior Energy Services, Inc. 2005 Stock Incentive Plan (the “Plan”).
     NOW, THEREFORE, in consideration of the premises, it is agreed by and
between the parties as follows:
1.
GRANT OF OPTION
     On _______________, 20___ (the “Date of Grant”), Superior granted to
Optionee the right, privilege and option to purchase ___ shares of Common Stock
(the “Option”) at an exercise price of $____________  per share (the “Exercise
Price”). The Option shall be exercisable at the time specified in Article II
below. The Option is a non-qualified stock option and shall not be treated as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
2.
TIME OF EXERCISE
     2.1 Subject to the provisions of the Plan and the other provisions of this
Agreement, the Option shall vest in equal annual installments as follows:

      Scheduled Vesting Date   Number of Shares To Vest
December 31, 20___
   
December 31, 20___
   
December 31, 20___
   

     The Option shall expire and may not be exercised later than the tenth
anniversary of the Date of Grant.
     2.2 Except as otherwise provided herein, upon the termination of Optionee’s
employment with the Company, any portion of the Option that has not yet become
exercisable shall terminate immediately. If Optionee’s employment by the Company
is terminated because of death or disability (within the meaning of
Section 22(e)(3) of the Code), any portion of the Option that has not yet vested
shall become immediately exercisable on the date of such termination of
employment. If the Optionee’s employment by the Company is terminated

 



--------------------------------------------------------------------------------



 



because of (a) Optionee’s retirement on or after reaching age 55 with five years
of service, or (b) the Company’s termination of Optionee’s employment without
Cause (as defined below), then, if approved by the Compensation Committee of the
Board of Directors of Superior, any portion of the Option that has not yet
vested shall become immediately exercisable on the date of such termination of
employment.
     2.3 If Optionee’s employment by the Company is terminated for Cause, the
Option shall terminate in full immediately, whether or not exercisable at the
time of termination of employment. “Cause” for termination of employment shall
be deemed to exist upon either (a) a final determination is made in accordance
with the terms of Optionee’s employment agreement, if any, with the Company that
the Optionee’s employment has been terminated for “cause” within the meaning of
the employment agreement or (b), if the Optionee is not subject to an employment
agreement: (i) failure to abide by the Company’s rules and regulations governing
the transaction of its business, including without limitation, its Code of
Business Ethics and Conduct; (ii) inattention to duties, or the commission of
acts within employment with the Company amounting to negligence or misconduct;
(iii) misappropriation of funds or property of the Company or committing any
fraud against the Company or against any other person or entity in the course of
employment with the Company; (iv) misappropriation of any corporate opportunity,
or otherwise obtaining personal profit from any transaction which is adverse to
the interests of the Company or to the benefits of which the Company is
entitled; or (v) the commission of a felony or other crime involving moral
turpitude.
     2.4 Except as provided in Sections 2.5 and 2.6, if Optionee’s employment
with the Company is terminated, the Option must be exercised, to the extent
exercisable at the time of termination of employment, within 30 days of the date
on which Optionee ceases to be an employee, but in no event later than the tenth
anniversary of the Date of Grant.
     2.5 If Optionee’s employment by the Company is terminated because of
(a) death, (b) disability (within the meaning of Section 22(e)(3) of the Code)
or (c) retirement on or after reaching age 55 with five years of service, the
Option must be exercised, to the extent exercisable at the time of termination
of employment, on or before the tenth anniversary of the Date of Grant. In the
event of Optionee’s death, the Option may, to the extent exercisable at the time
of death, be exercised by his estate, or by the person to whom such right
devolves from him by reason of his death. If the Optionee’s employment is
terminated by the Company other than for Cause, then the Option must be
exercised, to the extent exercisable at the time of termination of employment,
within five years following the date of termination of employment, but in no
event later than the tenth anniversary of the Date of Grant.
     2.6 If there has been a Change of Control (as defined in the Plan) of
Superior, (a) if the Option remains outstanding after the Change of Control,
either as a right to purchase Common Stock or as a right to purchase that number
and class of shares of stock or other securities or property (including without
limitation, cash) to which the Optionee would have been entitled if, immediately
prior to the Change of Control, the Optionee had been the record owner of the
number of shares of Common Stock then covered by the Option and (b) if the
Optionee’s employment is terminated by the Company other than for Cause within a
one-year period following the Change of Control, then the Option must be
exercised within five years

2



--------------------------------------------------------------------------------



 



following the date of termination of employment, but in no event later than the
tenth anniversary of the Date of Grant.
3.
FORFEITURE OF OPTION AND OPTION GAIN
     If at any time during Optionee’s employment by the Company or within
36 months after termination of employment, Optionee engages in any activity in
competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including but not limited to:
     (a) conduct relating to Optionee’s employment for which either criminal or
civil penalties against Optionee may be sought;
     (b) conduct or activity that results in termination of Optionee’s
employment for Cause;
     (c) violation of Company policies, including, without limitation, the
Company’s Code of Business Ethics and Conduct;
     (d) accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during Optionee’s tenure with the Company, or
otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business (a “competitor”),
except for (i) any isolated, sporadic accommodation or assistance provided to a
competitor, at its request, by Optionee during Optionee’s tenure with the
Company, but only if provided in the good faith and reasonable belief that such
action would benefit the Company by promoting good business relations with the
competitor and would not harm the Company’s interests in any substantial manner
or (ii) any other service or assistance that is provided at the request or with
the written permission of the Company;
     (e) disclosing or misusing any confidential information or material
concerning the Company; or
     (f) making any statement or disclosing any information to any customers,
suppliers, lessors, lessees, licensors, licensees, regulators, employees or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company;
then the Company shall provide written notice to the Optionee of the Optionee’s
violation of this Agreement, and the Optionee shall pay in cash to the Company,
without interest, any option gain realized by Optionee from exercising all or a
portion of the Option during the period beginning one year prior to termination
of employment (or one year prior to the date Optionee first engages in such
activity if no termination occurs) and ending on the date on which the Option
terminates,

3



--------------------------------------------------------------------------------



 



and the Option shall terminate without any payment to Optionee effective the
date on which Optionee engages in such activity, unless terminated sooner by
operation of another term or condition of this Agreement or the Plan. For
purposes hereof, “option gain” shall mean the difference between the closing
market price of the Common Stock on the date of exercise minus the exercise
price, multiplied by the number of shares purchased.
4.
METHOD OF EXERCISE OF OPTION
     Optionee may exercise all or a portion of the Option by contacting Merrill
Lynch, the Company’s third party administrator, or any successor administrator,
in accordance with the procedures established by the Company. Optionee shall
specify the number of shares to be purchased and must pay the total exercise
price of the shares, which may be accomplished in any manner set forth in the
Plan or approved by the Company. Once the Company or its delegee has received
the exercise price for the shares, the appropriate officer of the Company shall
cause the transfer of title of the shares purchased to Optionee on the Company’s
stock records and cause such shares to be issued in Optionee’s name or to an
account in Optionee’s name with his brokerage firm. Optionee shall not have any
rights as a stockholder until such shares are issued to him.
5.
NO CONTRACT OF EMPLOYMENT INTENDED
     Nothing in this Agreement shall confer upon Optionee any right to continue
in the employ of the Company, or to interfere in any way with the right of the
Company to terminate Optionee’s employment relationship with the Company at any
time.
6.
NON-TRANSFERABILITY, BINDING EFFECT AND SUCCESSORS
     6.1 The Option may not be transferred, assigned, pledged or hypothecated in
any manner, by operation of law or otherwise, other than by will or by the laws
of descent and distribution, or pursuant to a domestic relations order, as
defined in the Code, and shall not be subject to execution, attachment or
similar process. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors and administrators
and permitted successors.
     6.2 If in connection with a Change of Control, the Option is assumed by a
successor to the Company, then, as used herein, “Company” shall include any
successor to the Company’s business and assets that assumes and agrees to
perform this Agreement.
7.
INCONSISTENT PROVISIONS
     The Option is subject to the provisions of the Plan as in effect on the
date hereof and as it may be amended. In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision shall
control.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the dates indicated below.

            SUPERIOR ENERGY SERVICES, INC.
    _______________, 20__   By:           Name:           Title:        
_______________, 20__        Optionee                

5